Citation Nr: 0947741	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to August 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  A May 2003 rating decision denied service connection for 
a left knee condition, finding no in-service injury or 
disease of the left knee, no current left knee disability; 
the Veteran did not submit a notice of disagreement within a 
year of issuance of notice of the decision. 

2.  The evidence received since the May 2003 rating decision 
is either cumulative of the evidence previously of record or 
does not relate to an unestablished fact of in-service injury 
or disease or current diagnosis of disability that is 
necessary to substantiate the claim for service connection, 
so does not raise a reasonable possibility of substantiating 
the claim for service connection for a left knee disorder.

3.  The Veteran did not sustain a shin injury in service; 
symptoms of shin splints were not chronic in service; 
symptoms of shin splints were not continuous after service, 
but were first show many years after service in 2004; and 
shin splints are not related to active service.  


CONCLUSIONS OF LAW

1.  The May 2003 decision that denied service connection for 
a left knee condition became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for shin splints have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  Effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim, and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  In the context of a claim to reopen, the notice 
should identify the prior final denial, identify the bases 
for the denial in the prior decision, describe what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In this appeal, a letter dated June 2004 provided the 
required VCAA notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims to reopen service connection for left knee disorder 
and for service connection for shin splints.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claims for service connection and 
to reopen service connection are being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the Veteran under the holding in Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private medical 
records and a VA examination.  Also of record and considered 
in connection with the appeal are written statements provided 
by the Veteran and by his representative, on his behalf.  The 
Board also notes that no further RO action on the claims on 
appeal is warranted.

In this case, because the weight of the evidence demonstrates 
no evidence of an in-service injury or disease, or chronic 
symptoms of disability in service, or continuous symptoms of 
disability of shin splints after service, there is no factual 
basis upon which a nexus opinion could be based.  The 
threshold criteria outlined in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), to request a VA examination or medical 
opinion have not been met.  In McLendon, the Court indicated 
that in disability compensation (service connection) claims, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In sum, the Board finds that the duties to notify and assist 
imposed by the VCAA have been considered and satisfied.  

Reopening of Service Connection for a Left Knee Disorder

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a rating decision dated May 2003, the RO denied service 
connection for a left knee condition.  The RO found that 
there was no evidence of any treatment for a left knee injury 
during service nor was there a current diagnosis.  Notice of 
this decision was mailed on May 15, 2003.  The Veteran did 
not appeal this action after getting notice; therefore, the 
May 2003 decision became a final decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record at the time of the May 2003 final 
decision included the Veteran's service treatment records 
that were negative for complaints, findings, diagnosis, or 
treatment of a left knee disorder; a prior May 1998 VA 
compensation claim form and statement in support of claim by 
the Veteran that did not mention or claim a left knee 
disorder; a January 1999 VA treatment examination reflecting 
a normal left knee; a May 2000 VA examination (for the right 
knee) that includes a general history, functional ability, 
and clinical examination of the left knee that showed full 
ranges of motion of the left knee; and a February 2003 VA 
compensation claim form that claimed the disability of left 
knee sprain, and indicated that the left knee sprain began in 
1995 or 1996.  

In May 2004, the Veteran submitted a claim to reopen service 
connection for a left knee disorder.  The evidence received 
since the May 2003 final decision includes the Veteran's 
statements, private treatment records, and an October 2005 VA 
fee basis examination report.  In a June 2004 statement, the 
Veteran wrote that a left knee condition first occurred while 
he was on active service, and had progressively become worse.  

Private treatment records reflected complaints of left knee 
pain, locking, and giving out, but did not provide a 
diagnosis.  A private x-ray summary dated in March 2004 was 
reported to have revealed some joint space narrowing.  

In a June 2004 notice of disagreement, the Veteran wrote that 
numerous times during service with the Marine Corps he 
underwent rigorous training (running, marching, jumping, 
roping, climbing, twisting, and contorting his knees), 
developed knee conditions, and that the knee conditions had 
continued since then. 

The October 2005 VA fee basis examination report noted the 
Veteran's history of left knee pain since 1991, and 
complaints of continued symptoms of knocking, popping, pain, 
inflammation, and soreness.  An x-ray of the left knee was 
within the normal limits.  The VA examiner concluded that he 
could not provide a diagnosis because there was no pathology 
found upon which to render a diagnosis.  

None of the newly received evidence contains evidence 
diagnosing a left knee disability or linking a current left 
knee disorder to active service.  While a private x-ray did 
show some narrowing of the joint space, such report of x-ray 
did not reflect a diagnosis of disability.  The October 2005 
VA examination report, which included x-ray review, reflects 
that there was no pathology in the left knee to render a 
diagnosis.  

Based on this evidence, the Board finds that the evidence 
received since the May 2003 rating decision is either 
cumulative of the evidence previously of record or does not 
relate to an unestablished fact of in-service injury or 
disease or current diagnosis of disability that is necessary 
to substantiate the claim for service connection, so does not 
raise a reasonable possibility of substantiating the claim 
for service connection for a left knee disorder.  For these 
reasons, the Board finds that new and material evidence has 
not been received to reopen service connection for a left 
knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

 Service Connection for Shin Splints

The Veteran contends that he has shin splints that initially 
occurred during service due to the amount of physical 
activity and equipment he had to carry.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

After a review of all the evidence, the Board finds that the 
Veteran did not sustain a shin injury in service, and that 
symptoms of shin splints were not chronic in service.  
Service treatment records were silent as to any complaints 
of, diagnosis of, or treatment for, shin splints.  A January 
1985 enlistment examination and report of medical history 
noted normal lower extremities.  Likewise, a service 
discharge examination dated May 1998 noted clinical findings 
of normal lower extremities.  A May 1998 report of medical 
history by the Veteran reflects that at service separation he 
denied any history or current complaints of pain or cramps in 
the legs.  

The Board finds the more contemporaneous in-service lay and 
medical evidence, especially the Veteran's own denial of 
history of complaints of shin splints or symptoms at service 
separation, the negative clinical findings for shin splints 
at service separation, and the absence of complaints, 
diagnosis, or treatment for shin splints during service 
during treatment as evidenced by the service treatment 
records, to be of more probative value than the Veteran's 
more recent written assertions of in-service shin splint 
injury and symptoms that were made years after service 
separation and made for VA disability compensation purposes.

The Board also finds that symptoms of shin splints were not 
continuous after service, but were first show many years 
after service in 2004.  Post-service treatment records 
indicated complaints of shin pain beginning in 2004.  A July 
2004 private treatment record indicated complaints of pain in 
the left and right shins, and a diagnosis of shin splints was 
provided.

With regard to continuity of symptoms after service, the 
Board finds the Veteran's more recent written assertions of 
essentially continuous shin splint symptoms after service is 
outweighed by the more contemporaneous lay and medical 
evidence, especially the Veteran's reported histories or 
complaints that are inconsistent with the more recent 
assertion of continuous post-service symptoms.  In addition 
to the Veteran's own denial of complaints of shin splints or 
symptoms at service separation, and the negative clinical 
findings for shin splints at service separation, there are no 
post-service complaints or treatment for shin splints after 
service until 2004.  In addition, when the Veteran submitted 
a VA disability compensation claim in February 2003, he did 
not mention or claim shin splints as a disability.  The 
Veteran first notified VA of bilateral shin splints in June 
2004 when he filed a claim for service connection.  

In reaching its factual conclusions, the Board has applied 
the Court's precedent decisions regarding the important of 
considering and weighing lay evidence, especially on 
questions of in-service injury, chronicity of symptoms in 
service, and continuity of symptoms after service.  The Board 
has properly applied such precedents to this Veteran's case 
in its weighing of all the evidence, lay and medical, and 
multiple factors, not just the absence of in-service or post-
service medical evidence, to find that the various factors 
outweigh the Veteran's assertions of in-service injury, 
chronic symptoms in service, and continuous post-service 
symptoms of shin splints that he is now making as part of his 
VA compensation claim.  The Board's approach in the current 
decision is consistent with the Federal Circuit Court's 
holding in Jandreau that, "Whether lay evidence is competent 
and sufficient in a particular case is a fact issue to be 
addressed by the Board rather than a legal issue to be 
addressed by the Veterans' Court."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board's weighing 
of lay and medical evidence in this case, including the 
absence of in-service history, complaints, or symptoms of 
shin splints during treatment, is consistent with other legal 
authority of the Courts.  See Pond v. West, 12 Vet. App. 341, 
346 (1999) (Court upheld the Board's weighing and finding of 
fact that the post-service medical records, which were 
negative for complaints or treatment for in-service injury, 
were more probative than the appellant's testimony of 
continuous post-service symptoms after an in-service injury).

The Board further finds that the current complaints and 
diagnosis of shin splints are not related to active service.  
Here, the Veteran has stated that his shin splints were 
caused by the physical activity and heavy equipment he 
carried during service.  As noted above, no complaints or 
diagnosis of shin splints were evident during active service 
and no post-service reference to shin pain or shin splints 
were made until July 2004, when the Veteran sought treatment 
for complaints of shin pain.  While the Veteran is competent 
to report in-service shin injury or symptoms and post-service 
symptoms of shin splints, as the above analysis demonstrates, 
the weight of the evidence is against his more recent 
assertions of such in-service shin injury, chronic symptoms 
of shin splints in service, or continuous symptoms of shin 
splints since service separation.  In this case, because the 
weight of the evidence demonstrates no evidence of an in-
service injury or disease, or chronic symptoms of shin splint 
disability in service, or continuous symptoms of disability 
of shin splints after service, there is no factual basis upon 
which a nexus opinion could be based.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral shin splints, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

New and material evidence not having been received, reopening 
of service connection for a left knee disorder is denied.

Service connection for bilateral shin splints is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


